Title: John Gardiner to Thomas Jefferson, 30 October 1817
From: Gardiner, John
To: Jefferson, Thomas


                    
                        Sir
                        General Land Office
30th Octor 1817
                    
                    I beg leave to present to you a Map (of the military bounty Lands) which I have had engraved for the use of the Soldiers of the late Army: the utility of the Map, & the moderate price I demand from the Soldiers who wish to have a copy, (a dollar) will I trust secure your approbation of its publication.
                    
                        I have the honor to be with the highest respect Sir your most obedt servt
                        John Gardiner
                    
                